 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     SHIRLEY BEER,
 8
                                Plaintiff,             Case No. C18-5355JLR
 9
           v.                                          ORDER GRANTING
10                                                     ATTORNEYS’ FEES
11 NANCY A. BERRYHILL,

12                              Defendant.

13         Before the court is Plaintiff Shirley Beer’s motion for attorneys’ fees under the

14 Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). (Dkt. # 18.) Defendant

15 Nancy A. Berryhill, Deputy Commissioner of the Social Security Administration for

16 Operations, did not file a response to the motion. The court, having reviewed the motion,

17
     supporting declarations, and the record and pleadings on file with the court, GRANTS the
18
     motion.
19
           Therefore, it is hereby ORDERED that Ms. Beer is awarded $4,495.68 in
20
     attorneys’ fees pursuant to the EAJA, plus $400.00 in costs, subject to any offset allowed
21
     under the Treasury Offset Program as described in Astrue v. Ratliff, 560 U.S. 586 (2010).
22
           If it is determined that this award of fees and costs is not subject to any offset
23




     ORDER - 1
 1 allowed pursuant to the Department of Treasury’s Offset Program, then the check for the

 2 award shall be made payable to Ms. Beer’s attorney, D. James Tree, and sent to Mr. Tree

 3 at 3711 Englewood Avenue, Yakima, Washington 98902. If the award is subject to any

 4
     offset, the check for the remaining balance after the offset shall be made payable to Ms.
 5
     Beer and sent to her attorney at the same address.
 6
            DATED this 1st day of April, 2019.
 7



                                                      A
 8

 9
                                                      JAMES L. ROBART
10
                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
